DETAILED ACTION
1.         Claims 1-28 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 8/15/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.          Claims 1-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of prior U.S. Patent No. 11,451,991 B2 (hereinafter “Patent1”). This is a statutory double patenting rejection. Take for example claim 1 of the instant application and claim 1 of Patent1:
Application, Claim 1:
A method in a wireless device, the method comprising: 
performing a plurality of radio measurements; 
filtering at least a first subset of the radio measurements using a first filtering configuration; and 
filtering at least a second subset of the radio measurements using a second filtering configuration, the second filtering configuration differing from the first filtering configuration; 
wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.
Patent1, Claim 1:
A method in a wireless device, the method comprising: 
performing a plurality of radio measurements; 
filtering at least a first subset of the radio measurements using a first filtering configuration; and 
filtering at least a second subset of the radio measurements using a second filtering configuration, the second filtering configuration differing from the first filtering configuration; 
wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.


8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.          Claims 1-28 of the instant application (hereinafter “Application”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,631,189 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the Application are transparently found in the Patent2 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
Application, Claim 1:
A method in a wireless device, the method comprising: 



performing a plurality of radio measurements; 
filtering at least a first subset of the radio measurements using a first filtering configuration; and 
filtering at least a second subset of the radio measurements using a second filtering configuration, the second filtering configuration differing from the first filtering configuration; 
wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.
Patent2, Claim 1:
A method, in a wireless device, of performing measurements for radio resource management (RRM), the method comprising: 

performing a plurality of radio measurements; 
filtering at least a first subset of the radio measurements using a first filtering configuration; and 
filtering at least a second subset of the radio measurements using a second filtering configuration, the second filtering configuration differing from the first filtering configuration; 
wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.


Claims 2-28 of the Application are transparently found in claims 2-28 with obvious word variations (as evidenced above with respect to claim 1) and are also rejected.

Claim Rejections - 35 USC § 103
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         Claims 1-7, 9-11, 17-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0133465 A1 to Johansson et al. (hereinafter “Johansson”), in view of United States Patent Application Publication 2018/0199328 A1 to Sang et al. (hereinafter “Sang”), and further in view of United States Patent Application Publication 2017/0324459 A1 to Koskela et al. (hereinafter “Koskela”).
            Regarding Claim 1, Johansson discloses a method in a wireless device, the method comprising:
     performing a plurality of radio measurements (Johansson: [0021] – UE performs a plurality of measurements on a plurality of cells, including a serving cell and a target cell);
     filtering at least a first subset of the radio measurements using a first filtering configuration (Johansson: Figure 3 with accompanying [0030] – corresponds to Layer 1 filtering for radio measurement); and
     filtering at least a second subset of the radio measurements using a second filtering configuration (Johansson: [0030] – corresponds to Layer 3 filtering on radio measurements), the second filtering configuration differing from the first filtering configuration (Johansson: [0030] – Layer 1 and Layer 3 filtering are performed at different OSI layers; Layer 1 is internal and performed on the physical layer, which is a Point A measurement, whereas Layer 3 executes a Point C filtering process after receiving a Point B message from Point A; Point C uses RRC signaling).
            Johansson does not expressly detail further the respective configurations of the L1 and L3 filtering, wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, or to beam-level measurements and cell-level measurements, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering.
            However, this feature cannot be considered new or novel in the presence of Sang. Sang is of similar endeavor to the instant claims, and Johansson, in that Sang is concerned with filtering/processing signals for radio resource management (Sang: [0002] and [0008]). Sang explicitly discloses L1 and L3 filtering, wherein the first (L1) and second filtering (L3) configurations apply to first and second different types of reference signals, respectively (Sang: [0005] and [0006] – corresponds to CRS at L1 and CRS at L3).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            The combination of Johansson and Sang does not expressly disclose wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering.
            However, this feature cannot be considered new or novel in the presence of Koskela. Like the combination and the instant claims, Koskela is concerned with radio resource configurations and beam measurements. Koskela discloses filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering (Koskela: [0043] – both beam and cell-based configurations utilize Layer-3 filtering techniques).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include Layer-3 filtering for both beam-level and cell-level measurements as described by Koskela. The addition of Koskela’s technique allows for a more precise measurement when required, for example, when beam-level measurements are required over cell-level measurements (Koskela: [0028]).
            Regarding Claim 2, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Johansson further discloses performing Layer 1 filtering of measured radio samples to obtain the plurality of radio measurements (Johansson: [0030] – corresponds to Layer 3 filtering on radio measurements).            
            Regarding Claim 3, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses the first and second filtering configurations differ with respect to at least an averaging parameter (Sang: [0092] – L1/L3 filtering may have different reference signal averaging parameters; see also [0094]).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            Regarding Claim 4, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses the Layer 3 filtering for at least one of the filtering using the first filtering configuration and the filtering using the second filtering configuration produces filtered cell-specific quality measurements (Sang: [0035] – “Higher level (e.g. L2 or L3) mobility management (MM) functions that result in inter-cell beam switching and/or intra-cell and/or inter-cell service node switching, involve performing radio resource management (RRM) functions at L2 or L3 based on the NR cell definition, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs (transmission and reception points)”).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            Regarding Claim 5, the combination of Johansson, Sang, and Koskela discloses the method of claim 4, wherein Sang further discloses performing beam consolidation and selection, based on beam-specific radio measurements, prior to Layer 3 filtering of cell-specific quality measurements (Sang: [0042] – corresponds to consolidating beams at L2, prior to L3).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            Regarding Claim 6, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses the Layer 3 filtering for at least one of the filtering using the first filtering configuration and the filtering using the second filtering configuration produces filtered beam-specific quality measurements (Sang: [0055] – corresponds to L1 per-beam beam pairing filtering, and [0057-0058] further L3 multi-beam filtering which adapts intra-cell/inter-cell measurements; see also [0008]).
             It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            Regarding Claim 7, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Johansson further discloses the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise filtering for evaluating radio-link failure (RLF) (Johansson: [0008] – the measurement report submitted by the UE is an RLF report).
            Regarding Claim 9, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses the first and second different types of reference signals are channel-state information reference signals (CSI-RS) and a synchronization signal in a synchronization signal block, respectively (Sang: [0005] and [0006] – corresponds to CRS at L1 and CRS at L3; see also [0046] – wherein CSI-RS comprise at least synchronization signals).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
           Regarding Claim 10, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses receiving signaling indicating at least one parameter of at least one of the first and second filtering configurations (Sang: [0092] – L1/L3 filtering may have different reference signal averaging parameters; see also [0094]).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
           Regarding Claim 11, the combination of Johansson, Sang, and Koskela discloses the method of claim 1, wherein Sang further discloses at least one parameter of at least one of the first and second filtering configurations depends on at least one of:
     a periodicity of obtaining cell-level measurements or a periodicity of obtaining beam-level measurements, or both; a number of beams being measured; a difference in measurement value between two or more beam measurements used to determine a cell-level measurement; and a number of synchronization signal blocks with a synchronization signal burst (Sang: [0045-0047] – some examples of reference signals as parameters for filtering include synchronization signals and bursts, along with beam-related characteristics; see also [0091] – wherein multi-beam comparisons and metrics are determined based on said comparisons).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
            Claims 17-22, 24, and 25, directed to a wireless device embodiment of claims 1-5, 7, 9, and 11, recite similar features as claims 1-5, 7, 9, and 11, respectively, and are therefore rejected upon the same grounds as claims 1-5, 7, 9, and 11. Please see above rejections of claims 1-5, 7, 9, and 11.

15.         Claims 12-14, 16, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0199328 A1 to Sang et al. (hereinafter “Sang”) in view of United States Patent Application Publication 2017/0324459 A1 to Koskela et al. (hereinafter “Koskela”).
            Regarding Claim 12, Sang discloses a method in a network node, the method comprising:
     sending, to a wireless device, information indicating a first filtering configuration for radio resource management (RRM) and a second filtering configuration for RRM (Sang: [0080] – this feature is disclosed as receiving RRM procedures regarding filtering in L1-L3 over the network, wherein the opposing feature is UE-independent), the second filtering configuration differing from the first filtering configuration (Sang: [0005] and [0006] – corresponds to CRS at L1 and CRS at L3);
    wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively (Sang: [0005] and [0006] – corresponds to CRS at L1 and CRS at L3).
            Sang does not expressly disclose wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering.
            However, this feature cannot be considered new or novel in the presence of Koskela. Like Sang and the instant claims, Koskela is concerned with radio resource configurations and beam measurements. Koskela discloses the first and second filtering configurations are each for Layer 3 filtering (Koskela: [0043] – both beam and cell-based configurations utilize Layer-3 filtering techniques).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include Layer-3 filtering for both beam-level and cell-level measurements as described by Koskela. The addition of Koskela’s technique allows for a more precise measurement when required, for example, when beam-level measurements are required over cell-level measurements (Koskela: [0028]).
            Regarding Claim 13, the combination of Sang and Koskela discloses the method of claim 12, wherein Sang further discloses the first and second filtering configurations differ with respect to at least an averaging parameter for Layer 3 filtering (Sang: [0092] – L1/L3 filtering may have different reference signal averaging parameters; see also [0094]).
            Regarding Claim 14, the combination of Sang and Koskela discloses the method of claim 12, wherein Sang further discloses the first and second filtering configurations relate to filtering for evaluating radio-link failure (RLF) (Sang: [0024] and [0087] – corresponds to the same field of endeavor related to determining both RRM and RLM based on radio link failure (RLF) reports; see also [0122-0123]).
            Regarding Claim 16, the combination of Sang and Koskela discloses the method of claim 12, wherein Sang further discloses the first and second different types of reference signals are channel-state information reference signals (CSI-RS) and a synchronization signal in a synchronization signal block, respectively (Sang: [0005] and [0006] – corresponds to CRS at L1 and CRS at L3; see also [0046] – wherein CSI-RS comprise at least synchronization signals).
            Claims 26 and 27, directed to a network node embodiment of claims 12 and 13, recite similar features as claims 12 and 13, respectively, and are therefore rejected upon the same grounds as claims 12 and 13. Please see above rejections of claims 12 and 13. A network node and architecture are illustrated in at least Figure 12 and [0159-0160].

Allowable Subject Matter
16.         Claims 8, 15, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 12, 2022